UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 NASDAQ, INC.,
                                        Plaintiff,
                         -v-                                             17 Civ. 8252 (PAE)

 EXCHANGE TRADED MANAGERS GROUP, LLC, and                                      ORDER
 ETF MANAGERS GROUP, LLC,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       Upon review of the record, the Court is unable to find profit and loss statements for SILJ

between August 2016 and July 2017. The Court requests the parties jointly to direct the Court to

such documents, if they exist in the record. If they do not, the Court invites, but does not require,

the parties to stipulate to the profit or loss for SILJ for each month during that period by

Thursday, December 4, 2019. The Court does not invite argument on this point.

       SO ORDERED.


                                                              Paul A . Engelmayer
                                                              United States District Judge


Dated: December 3, 2019
       New York, New York




                                                     1
